Citation Nr: 1418749	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-25 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.

2.  Entitlement to a higher initial rating for a psychiatric disability, currently rated 10 percent.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in September 2009 and August of Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Nashville, Tennessee.  In September 2012, the Board remanded the service connection claim.


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Board received notice that the Veteran died in January 2014.


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his appeal.  As a matter of law, a Veteran's claims do not survive his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  Therefore, this appeal on the merits is moot and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

The Board intimates no opinion as to the merits of the claims on appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  Dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  A request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145 (2008) (creating new 38 U.S.C.A. § 5121A concerning substitution when a claimant dies on or after October 10, 2008).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  An eligible person seeking substitution in an appeal that has been dismissed by the Board due to the claimant's death should file a request for substitution with the RO from which the claim originated.


ORDER

The appeal is dismissed.



		
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


